The folloAving opinion on motion for rehearing Avas filed September 20, 1905. Rehearing denied:
Barnes, J.
The questions involved in this case were decided by an opinion Avritten by Mr. Commissioner Letton, ante, p. 70, where it Avas held that a certain judgment in favor of the plaintiff and against the defendants Avas not a lien on the defendants’ homestead superior to a mortgage, the proceeds of which Avere used to pay off another mortgage which Avas executed and recorded prior to the time the judgment Avas obtained; and that the' court could refuse to appoint appraisers to appraise the defendants’, homestead, Avhich Avas sought to be subjected to execution sale, where it clearly appeared that such homestead did *75not exceed 160 acres in extent, and that the' defendants’ interest therein was less than $2,000. Plaintiff, having filed a motion for a rehearing, in his brief and on the oral argument contends that our decision conflicts with the rule announced in Beach v. Reed, 55 Neb. 605; Horbach v. Smiley, 51 Neb. 217, and Brown v. Campbell, 68 Neb. 103.
An examination shows that the question involved in Beach v. Reed was whether a decree of foreclosure should be reformed so as to include lands not embraced therein, and it was decided that a mortgagee who purchased real estate sold at judicial sale to satisfy the decree foreclosing his mortgage was not entitled to have the foreclosure decree and sheriff’s deed reformed so as to include therein lands not adjudged by the foreclosure decree to be subject to the lien of the mortgage. Incidentally it was said in the opinion that á debtor’s homestead exemption is limited in quantity to two contiguous lots in an incorporated city, town or village; if outside such corporation, 160 acres of land; and in either case in value to $2,000; and that a money judgment of the district court becomes a lien upon all of the lands of the debtor in the county, at least from the date of its rendition; and a mortgage executed upon such lands thereafter will not invest the mortgagee with a lien superior to the judgment for anything more than the debtor’s homestead interest.
In Horbach v. Smiley, supra, it was held that under the homestead law of 1867 a judgment is a lien on the homestead, but that such lien cannot be enforced by execution so long as the premises ai’e owned and occupied by a judgment debtor; but that the existing homestead act exempts from forced sale upon execution or attachment a homestead not exceeding, in value $2,000; and a judgment, while the premises are impressed Avith the homestead character, is not a lien thereon, even after their sale and abandonment by the debtor; that under the present homestead law a judgment is a lien merely on *76the debtor’s interest in lands occupied as á homestead in excess of $2,000. While in Brown v. Campbell, supra, it was held that the head of a family has a homestead right of the value of $2,000 in 160 acres of land owned and occupied by him as a homestead, which is not the subject of fraudulent alienation; that a conveyance of such homestead right will not be set aside as having been made in fraud of creditors. It was further held that, if there was a surplus in excess of the sum of $2,000 within the homestead limits, a conveyance of such surplus can be set aside when made in fraud of creditors.
So it appears that the direct question involved in this controversy did not arise in any of the foregoing cases. On the other hand it is provided by section 1, chapter 36, Compiled Statutes, 1903 (Ann. St. 6200) :
“A. homestead not exceeding in value $2,000, consisting of the dwelling house in which the claimant resides, and its appurtenances, and the land on which the same is situated, no.t exceeding 160 acres of land, to be selected by the owner thereof, and not in any incorporated city or village, or instead thereof, at the option of the claimant, a quantity of contiguous land not exceeding two lots within any incorporated city or village, * * * shall be exempt from judgment liens and from execution or forced sale.”
The effect of this section is to preserve to the head of a family a homestead, not exceeding 160 acres of land, or two contiguous lots in any incorporated city or village, not exceeding in value $2,000, clear and free of judgment liens, and all other liens and incumbrances, unless placed thereon by the joint act of the husband and wife. Construing this act it was held in Hoy v. Anderson, 39 Neb. 386, that the extent of a homestead is not to be determined from the fee simple value of the land, but from the value of the homestead claimant’s interest therein. It appeared in that case that Anderson owned 160 acres of land in this state of the value of $2,800, upon which he resided with his family as a homestead; there was a valid *77mortgage on the premises to secure the payment of 1,200; subsequently to the giving of the mortgage, but while the land was occupied as a homestead, two judgments were obtained against Anderson, transcripts of which were duly filed in the district court for the county in which the real estate was situated. On these facts, the court said:
“Applying the foregoing considerations to the case before us, it is clear that Anderson’s interest in the land cannot be reached by an ordinary execution. The total value of the quarter section is but $2,800, and deducting therefrom $1,200, the amount of the mortgage, leaves Anderson’s interest less than $2,000. It follows that the transcripted judgments are not liens upon the real estate. * * * To hold otherwise would be against the spirit, if not the very letter, of our homestead law.”
It was further held in effect that, in case Anderson should convey the property to another, in that event the judgments could not be satisfied out of it because Anderson’s grantee, taking the land in the then existing conditions, would hold it free and clear of judgment liens. In Munson v. Carter, 40 Neb. 417, it appeared that a homestead, which was exempt at and before the rendition of a judgment, was by mesne conveyances transferred from the judgment debtor to his wife. And it was held that the right of the wife to assert such homestead exemption was in no way affected by fraudulent intent with which either of the conveyances was given or received. In Smith v. Neufeld, 57 Neb. 660, this court held that one rightfully in the possession of a homestead can maintain an action for the removal of the apparent lien of a judgment therefrom, on the theory that such lien, though only apparent, is a cloud upon his title. In Mundt v. Hayedorn, 49 Neb. 409, it was decided that our homestead act exempts to those persons within its provisions a homestead not exceeding $2,000 in value over and above incumbrances, and that the exemption in such a case is determined, not from the value of the fee simple title, but from *78the value of the claimant’s interest in the premises. The foregoing decisions have been often approved and followed by us, and the principles announced therein have become a rule of property and the settled law of this state.
Applying the foregoing rules, if a debtor has a right, so long as his homestead interest is within the statutory limits, to transfer the homestead absolutely unincumbered by judgments that may be of record against him, he would have the right to execute mortgages on his homestead for the purpose of taking up and paying off prior existing mortgages which would be superior to any judgments against him, and the lien of such new mortgages would be in no way impaired thereby. The evidence in the case at bar clearly shows that the value of the defendants’ homestead interests in the promises at no time since they purchased the property has approached the statutory limit; so, when the mortgages in question herein were executed thereon, they had a right to so incumber the homestead without regard to. the plaintiff’s judgment. Perhaps the reason of this rule, as heretofore stated, may not be entirely satisfactory to us, but the rule itself has been settled and established by such a long line of decisions that we do not feel at liberty at this time to change it. We conceive, however, that the principle on which these decisions rest is that the present homestead act expressly provides that a judgment shall not be a lien on the homestead of the judgment debtor; that is to say, it is not a lien on the land comprising such homestead so long as its extent is less than 160 acres of land, or two contiguous lots situated in an incorporated city or village, and his interest therein dot's not exceed the sum of $2,000. If a judgment is not a lien on the land embraced in the homestead of the judgment debtor, it, of course, is not a lien on his homestead interest therein.
Prom the statement of the facts in this case it appears that the mortgages which the plaintiff claims are now *79subsequent and inferior to the lien of his judgment were executed and placed on record at a time Avhen the defendants’ interests in the homestead Avere less than $2,000, and at a time AAdien no execution had been issued, and no attempt made to levy an execution upon the homestead. So there was no point of time Avhen the plaintiff’s judgment could or did become a lien on the land, and there neArer was any excess Avhich could in any manner be impressed with such a lien. Such being the conditions when the execution in question herein Avas issued and levied, there Avas nothing upon which a lien could be impressed, and the trial court could in its discretion refuse to make the needless expense of appraising the interests of the defendants in the premises.
For the foregoing reasons, Ave are satisfied that our former opinion is right, and the plaintiff’s motion for - a rehearing is therefore
Overruled.